Citation Nr: 0512480	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for atopic 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from February 1992 to 
September 1995.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for atopic dermatitis and assigned a 10 percent 
initial disability evaluation.  An August 1996 rating 
decision increased the evaluation to 30 percent.  The Board 
issued a January 2001 decision which denied an initial 
evaluation in excess of 30 percent for the service-connected 
skin disability.  

The veteran appealed that denial to the United States Court 
of Appeals for Veterans Claims (the Court).  In May 2002, the 
parties submitted a Joint Motion for Remand.  By an Order 
issued in May 2002, the Court granted that motion and ordered 
the claim remanded to the Board.  The Board Remanded the 
claim in July 2003.  The claim now returns to the Board.

In May 2000, the veteran testified before a member of the 
Board.  The Veterans Law Judge before whom the veteran had 
testified retired, and the veteran and his representative 
were notified, by a letter issued in January 2003, that the 
veteran was entitled to another hearing before the Board.  
The veteran was advised that, if he wanted to request another 
hearing before the Board, he should respond within 30 days.  
No response was received from the veteran.  The veteran has 
been afforded the opportunity to request another Board 
hearing, and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  During the appeal period, the veteran's service-connected 
atopic dermatitis was manifested by pruritic raised areas, 
lesions, or a rash affecting varying parts of his body, 
including the neck, scalp, face, left arm, torso, thighs, and 
groin, with occasional extension of lesions below the knees 
and to the right arm, and chronic itching, and pain or 
burning when the lesions or rash are open or raw, but not by 
systemic or nervous system manifestations.

3.  From August 30, 2002, the veteran's service-connected 
atopic dermatitis has affected less than 20 percent of the 
exposed areas of the body, or less than 40 percent of the 
entire body, and has not required treatment with 
corticosteroids or immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for atopic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Code 7806 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent for his atopic dermatitis 
because it is painful, causes chronic itching, irritability, 
difficulty sleeping, and covers large parts of his body, and 
causes depression and nervousness.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
initial claim for service connection for a skin disorder was 
submitted in September 1995, and the veteran disagreed with 
the assigned evaluation following the grant of service 
connection in 1996, several years prior to the enactment of 
the VCAA, but no final decision had been rendered at the time 
of enactment of the VCAA, so the VCAA is applicable to this 
claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The Board notes that it is not clear whether compliance with 
all notice provisions of the VCAA is required as to 
"downstream" issues, such as the claim for an increased 
initial evaluation at issue here following an initial grant 
of service connection.  See McCutcheon v. Principi, 17 Vet. 
App. 559 (2004) (directing supplemental briefing of issue as 
to extent to which notice provisions of 38 U.S.C.A. § 5103(a) 
apply where "downstream" element is at issue).  In any 
event, the veteran has been provided notice of the provisions 
of the VCAA, and all duties under the VCAA have been complied 
with in regard to the downstream issue addressed in this 
decision, as discussed below.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, in the April 1996 rating decision issued to the 
veteran, the veteran was advised of the criteria for a 30 
percent evaluation for a skin disability.  The June 1996 
statement of the case (SOC), an August 1996 rating decision, 
a September 1999 rating decision, and a September 1999 
supplemental statement of the case (SSOC) addressed the 
criteria for evaluation of skin disability, as then in 
effect, before the case came to the Board in January 2001.  

The Board's January 2001 decision notified the veteran of the 
evidence still needed to substantiate his claim; although 
that decision was vacated, it informed the veteran of the 
criteria for an increased initial evaluation.  In the Board's 
July 2003 Remand, based on the Court's Order, the Board 
advised the veteran that the criteria for evaluating skin 
disability had been revised.  

In May 2004, the Appeals Management Center (AMC) advised the 
veteran of the actions being taken to develop his claim, and 
advised the veteran as to what evidence VA was responsible to 
obtain and what his responsibility was to identify and submit 
evidence.  The letter advised the veteran that he could 
submit or obtain evidence up to one year from the date of the 
May 2004 letter, and notified the veteran that additional VA 
examination would be conducted.  

In a SSOC issued in November 2004, the AMC advised the 
veteran of the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, and also explained, 
setting forth the complete text of the regulation as revised, 
the pertinent criteria applicable for evaluating skin 
disability prior to August 30, 2002, and the pertinent 
criteria for evaluating skin disability as revised, effective 
August 30, 2002, the criteria under Diagnostic Code 7806.

The veteran was afforded several VA examinations of the skin.  
Color photographs are also associated with the claims file.  
In addition, the veteran testified at a May 2000 
videoconference Board hearing.    

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although one year has not yet elapsed since the veteran was 
most recently advised of the provisions of 38 C.F.R. § 3.159, 
the Board is not precluded from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim for an 
increased evaluation.  The notifications advised the 
appellant to identify or submit any relevant evidence, and 
the appellant did request additional VA examination, submit 
statements, submit photographs, and provide testimony at a 
videoconference Board hearing.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b).  In particular, the veteran 
was provided the complete text of 38 C.F.R. § 3.159.

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased initial evaluation may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  



Law and regulations applicable to a claim for an increased 
evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected atopic dermatitis is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.118, DC 7806.  The criteria established in DC 7806, at 
the time that the veteran submitted this claim, provided that 
a 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted if eczema 
was manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or by an 
exceptionally repugnant appearance.  

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  Under the revised criteria, 
dermatitis or eczema which covers less than five percent of 
the body or less than five percent of exposed areas and which 
does not require more than topical therapy, is 
noncompensable.  If at least five percent, but less than 25 
percent of the body or of exposed areas is affected, or there 
is intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for less than six 
weeks in the last 12-month period, a 10 percent evaluation is 
warranted.  If systemic therapy such as corticosteroids or 
immunosuppressive drugs is required for more than six weeks 
in a 12-month period, a 30 percent evaluation is appropriate.  
38 C.F.R. § 4.118, DC 7806 (as in effect from August 30, 
2002).  A 60 percent evaluation is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past-12 month period despite continuous 
immunosuppressive therapy.

Factual background

The veteran's service medical records establish that he was 
treated for a body rash in service.  Shortly following his 
September 1995 discharge, he sought service connection for 
atopic dermatitis, and that claim was granted by a rating 
decision issued in April 1996, based on the service medical 
records.  In June 1996, the veteran sought an initial 
evaluation in excess of ten percent.  He stated that, as the 
weather became hotter, he was suffering "immensely" from his 
rash.  He stated that the heat was causing the rash to burn 
and itch.

On VA examination conducted in August 1996, the veteran was 
using a topical prescription medication, Triamcinolone, for 
his skin rash.  He described the skin disorder as percent 
"most of the time."  The skin disorder was distributed over 
the veteran's arms, chest, back, neck, and face.  There were 
edematous maculopapular lesions with excoriations from 
scratching.  The examiner stated that the skin disorder 
caused nervousness.  The examiner stated that the skin 
disorder was not disfiguring.  The assigned diagnosis was 
atopic dermatitis.

By a rating decision issued in August 1996, the initial 
evaluation assigned for the veteran's service-connected 
atopic dermatitis was increased to 30 percent, effective 
September 9, 1995. 

In a June 1997 statement, the veteran contended that he was 
entitled to a 50 percent evaluation for his atopic dermatitis 
because it was causing him nervousness.  He contended that 
the nervousness noted by the examiner at the time of the 
August 1996 VA examination met the criteria for a 50 percent 
evaluation for the skin disorder.

On VA examination conducted in December 1998, the veteran 
reported having a rash with tiny blisters or papules which 
might occur on the back of his head, on his face, or on his 
chest, arms, or legs.  He reported that he had a rash 
somewhere all of the time, although it was not present in 
each of the areas affected continuously.  The itching was 
aggravated by scratching, sweating, or when he was anxious or 
nervous.  The veteran was using a topical lotion and 
Triamcinolone cream, as well as Benadryl, and he also used a 
variety of other creams.  On examination, the veteran had a 
few blisters on his forehead and his upper back.  There was 
some lichenification on his arms.  However there were no 
ulcers and very little crusting.  There was no drainage from 
any lesion.  

Color photographs provided by the veteran in December 1998 
show excoriation on the veteran's left arm, chest, and face. 

On VA examination conducted in April 1999, the manifestations 
of atopic dermatitis were unchanged from December 1998, with 
no ulcers, very little crusting, and no drainage from any 
lesions.  The examiner provided an opinion that the veteran's 
atopic dermatitis resulted in generalized pruritis and a 
generalized "nervous condition."

On VA examination conducted in August 1999, the veteran 
reported depression and sadness, poor sleep, and 
irritability.  The assigned diagnosis was chronic dysthymia.

At a personal hearing conducted in September 1999, the 
veteran, with the assistance of his representative, contended 
that the Rating Schedule criteria for a 50 percent evaluation 
for atopic dermatitis based on evidence of "crusting" does 
not require that "crusting" be of any specific severity.  
Thus, although the examiner stated that there was "very 
little" crusting in the veteran's case, that amount met the 
criterion.  In addition, the veteran contended that his 
treatment for a psychiatric disorder met the criteria for 
"nervous" manifestations.  

The veteran also testified that he was taking several 
medications and using topical creams, but that none of these 
were very effective, or, if the medication was initially 
effective, it lost its effectiveness and the skin disorder 
would return.  The veteran testified that, when he sweated, 
the skin disorder would burn, which caused him to lose sleep 
and get headaches.  Sometimes the headaches became severe 
migraine headaches and he would throw up and have blurred 
vision.  He was irritable and angry and was having problems 
getting along with people.

A private medical statement dated in September 1999 from MCF, 
MD, stated that the veteran was treated for complaints of 
daily headaches.  The veteran had used amitriptyline for the 
headaches in the past but it caused him to become drowsy.  
There were no neurologic deficits.  The veteran had diffuse 
macular reddish eruption on the volar surface of both upper 
forearms and at the antecubital fossa of both arms.  The 
provider opined that the veteran's headaches could "very well 
be related" to his ongoing sleep difficulty and sleep 
deprivation due to his skin problems.  However, the examiner 
who conducted VA examination in November 1999 concluded that 
the veteran's headaches were not due to his atopic 
dermatitis.  Service connection for headaches was denied by a 
rating decision issued in March 2000, and the veteran did not 
disagree with that determination.  That rating decision 
became final.  Thus, the Board may not consider the veteran's 
headaches as a systemic or nervous manifestation of his skin 
disorder.  

At a videoconference hearing before the Board conducted in 
May 2000, the veteran testified that his skin disability was 
affecting his arms, the backs of his shoulders, his face, 
including around his eyes and across his nose, and his 
perineal and scrotal area.  He testified that his skin 
disorder changed from day to day, but was worst in the summer 
when he would sweat.

By a rating decision issued in July 2000, the veteran was 
granted service connection for depression as secondary to 
service-conducted atopic dermatitis.  The veteran's 
depression was evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9434.

In June 2001, the veteran complained of a flare-up of his 
rash.  A maculoerythematous rash was present on the upper 
arms, inguinal and upper thigh areas, more pronounced on the 
left side, and in the axilla.  Later that same month the 
veteran complained of a flare-up with intense itching.  The 
affected area included the torso, eyes, neck, groin, and left 
posterior thigh.

 In June 2003, the veteran reported that his rash was worse.  
The rash was present on the left arm, abdomen, and buttocks.  
VA outpatient treatment records dated in September 2003 
reflect that the veteran's rash was slightly pink and 
scaling, with a serpentine border, and was present on the 
right arm, left arm and under the arms.

On VA examination conducted in August 2004, the veteran 
reported that his atopic rash had spread from his upper body 
to his lower body.  He continued to use Triamcinolone cream, 
one percent, as well as Benadryl and various lotions and 
creams.  The veteran reported that the lesions were 
constantly tender and there was constant shedding of the 
rash.  He reported chronic pruritis, irritability, 
frustration, and being grouchy.  The lesions reportedly range 
in size from small papules to coalesced areas as large as a 
soccer ball.  There were no large lesions at the time of the 
VA examination.  He wakes up scratching during the night.  He 
reported that his rash usually required him to call in sick 
to his job about 10 days per year.  If he mows his lawn when 
the weather is hot, the sweating will aggravate his rash and 
he is body would feel like he was on fire.

The areas of skin affected at the time of the VA examination 
were the face, scalp, occipital area, neck area, both arms, 
the torso, front and back, and the proximal thighs.  Skin 
lesions range in size from small papules to coalesced areas 
measuring 7 cm by 3 cm, with larger, coalesced areas 
especially on the torso.  All the affected areas were 
urticarial and raised-looking, regardless of size.  The 
veteran was constantly scratching all areas, especially the 
scalp.  There was no exudation, crusting, pigment changes, or 
scarring.  There was no ulceration.  There was mild 
tenderness in all of the erythematous areas.  The examiner 
stated that five percent of the exposed area of the face and 
body was involved.  The examiner stated that color 
photographs could not be made.  

However, photographs dated in June 2004 are associated with 
the claims file.  VA outpatient treatment records dated in 
June 2004 reflect that the veteran requested documentation of 
his skin disorder.  There were papules and erythematous 
lesions on the face, arms, neck, scalp, chest, back, and 
legs.  The photographs show lesions above and below the knee 
on one leg, and on both thighs, in the inguinal area, and on 
the torso, arms, face, neck, in both antecubital fossa, and 
under the chin.  The photographed areas of eruption appear to 
vary in size from very small up to the size of a baseball.

VA outpatient treatment records dated in 2001 through 2004 
reflect use of topical medications, including topical 
steroidal medications, as well as Atarax and Motrin, and 
topical and oral antifungal medications, but there is no 
evidence that the veteran was treated with Prednisone, any 
corticosteroid, or any immunosuppressive medication.  

Analysis

The veteran contends that he is entitled to a 50 percent 
evaluation for atopic dermatitis under the criteria in effect 
prior to August 30, 2002, because there is some crusting, 
described medically as "very little," and because he 
manifests nervousness and depression.  The Board does not 
agree that the Rating Schedule provides a 50 percent 
evaluation for eczema which is manifested by "very little" 
crusting, even when that manifestation is present with 
exfoliation, constant scratching, and nervousness.  

The phrase "ulceration or extensive exfoliation or 
crusting" is more properly interpreted as providing a 50 
percent evaluation for extensive exfoliation or extensive 
crusting, even though the modifier "extensive" is not 
repeated.  However, as the criteria for a 30 percent 
evaluation require "exudation or itching constant, extensive 
lesion, or marked disfigurement," and as it is clear that 
the criteria for 50 percent evaluation are intended to 
compensate symptomatology more severe than required for the 
30 percent level, "very little" crusting is not sufficient 
to meet the criterion for a 50 percent evaluation.  

Moreover, the Board does not find that the fact that 
examiners concluded that the veteran's dermatitis caused 
nervousness, because he was constantly scratching meets the 
criteria for "systemic or nervous manifestations."  The 
Board finds that that phrase more properly refers to systemic 
or nervous system manifestations, that is, neurologic 
manifestations of skin disorder, not psychiatric 
manifestations such as nervousness.

In any event, the veteran has been granted service connection 
for depression as secondary to his service-connected atopic 
dermatitis, and the veteran's psychiatric symptoms are 
compensated under DC 9434.  The fact that the veteran's 
depression is compensated and evaluated separately from the 
veteran's atopic dermatitis is consistent with the Board's 
determination that the phrase "nervous manifestations" in 
DC 7806 refers to the nervous system rather than to a 
psychiatric disorder.

Thus, the veteran does not meet the criteria for a 50 percent 
evaluation for atopic dermatitis in effect when the veteran 
submitted his claim prior to August 30, 2002.  The Board has 
also considered whether the veteran meets the criteria for an 
evaluation in excess of 30 percent as in effect from August 
30, 2002.

The evidence that the veteran's dermatitis has been treated 
only with topical medications, oral antibiotics, antifungal, 
antihistamines, and similar products, but not by systemic 
corticosteroids or immunosuppressive drugs is against an 
evaluation in excess of 30 percent under the revised criteria 
of DC 7806.  

The VA examiner specified that less than 5 percent of the 
exposed area of the veteran's body was affected.  An affected 
area of this size does not meet the criteria for a 30% 
evaluation or an evaluation in excess of 30% under the 
revised criteria.  The revised criteria provide that an 
evaluation in excess of 30% is warranted if more than 40% of 
the entire body is affected.  The examiner did not specify 
the percentage of the veteran's entire body that was 
affected.  However, review of the claims file establishes 
that, from August 30, 2002 to the present, the veteran's skin 
disorder was confined to small portions of the veteran's body 
at any one time, and that the periods when the rash was most 
extensive were relatively brief.  Therefore, the clinical 
records factually establish that the criteria for an 
evaluation in excess of 30 percent, based on the percentage 
of the veteran's body affected, were not met.  In particular, 
the Board notes that September 2002 clinical records reflect 
that the rash was present in both axilla and on the abdomen 
and the veteran reported that his face burned when he 
sweated.  January 2003 treatment records reflect that there 
was a red or pink area on the left upper arm and on the right 
upper arm, approximately three to four cm in size.  The 
examiner did not discuss or describe any other areas of rash.  
In June 2003, the rash was described as present on the 
buttocks, thighs and abdomen.  In September 2003, the rash 
was present on the right arm, left arm and under one arm.  
Although the records reflect flare-up of the rash, with 
extension into larger areas, in June 2004 through August 
2004, the clinical records establish that the rash was 
confined to less than 40 percent of the veteran's body a 
majority of the time.  Therefore, the preponderance of the 
evidence is against a finding that the veteran meets any 
criterion for an evaluation in excess of 30 percent for a 
skin disorder from August 30, 2002.

The preponderance of the evidence is against the appeal for 
an evaluation in excess of 30 percent during the entire 
appeal period.  A staged rating is not warranted.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable evaluation.  The appeal must be 
denied.

Extraschedular considerations

The Board has also considered whether the evidence supports 
an extraschedular evaluation in excess of 30 percent for 
atopic dermatitis.  The Board has considered the veteran's 
complaints that the lesions are painful and burn when the 
weather is hot and he sweats.  However, the Board finds that 
the complaints of pain are contemplated within the criteria 
of constant itching or exudation under the criteria for a 30 
percent evaluation as in effect prior to August 30, 2002.  
The Board also finds that the criteria in effect after August 
30, 2002 encompass symptomatology such as pain, in that such 
severity of symptoms is contemplated in the criteria that 20 
to 40 percent of the entire body, or five percent of the 
exposed portions of the body, be affected or that 
intermittent systemic therapy with corticosteroid or 
immunosuppressive drugs be required for a 30 percent 
evaluation.  

The Board notes in particular that the veteran reported, at 
his August 2004 VA examination, that he lost an average of 10 
workdays per year from his full-time Postal Service 
employment as a result of his service-connected skin 
disorder.  As this is considerably less than a 30 percent 
reduction in the veteran's employment, the Board finds that 
the veteran has not established such an unusual disability 
picture as to warrant referral for an extraschedular 
evaluation.  

The evidence establishes that the veteran's skin disability 
has not resulted in frequent periods of hospitalization.  The 
Board agrees with the RO's determination that an 
extraschedular evaluation is not warranted.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

The appeal for an evaluation in excess of 30 percent for 
service-connected atopic dermatitis is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


